        Case 1:07-cv-12325-DPW Document 264 Filed 10/26/18 Page 1 of 4




                         UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS


                                                   )
KATHEENA NEVIA SONEEYA, f/k/a                      )
Kenneth Hunt,                                      )
                                                   )
                      Plaintiff,                   )
                                                   )
v.                                                 )       Civil Action No. 07-12325-DPW
                                                   )
THOMAS A. TURCO III, in his official               )
capacity as Commissioner of the                    )
Massachusetts Department of Correction,            )
                                                   )
                      Defendant.                   )
                                                   )

       JOINT STATUS UPDATE AND PROPOSED DISPOSITION OF THE CASE

       Counsel for Plaintiff Katheena Soneeya and for Defendant Thomas A. Turco III,

Commissioner of the Massachusetts Department of Correction (“DOC”), hereby submit a Joint

Status Update and proposed schedule for the proper disposition of the case.

       The parties are nearing the end of the discovery ordered on October 12, 2017 (ECF 220).

To date, the parties have exchanged the following written discovery:

              Plaintiff filed her Second Set of Discovery Requests and her Fourth Set of

Interrogatories on April 6, 2018.

              The DOC filed responses to both on May 9, 2018. The DOC filed supplemental

responses on June 8, 2018; July 18, 2018; August 3, 2018; August 23, 2018; August 27, 2018;

and September 9, 2018.

       The parties have also taken the depositions of the following individuals: Ms. Allison

Hallet, Superintendent of MCI Framingham; Ms. Carol Mici, Deputy Commissioner of Clinical

Services and Reentry; Ms. Mitzi Peterson, Director of Behavioral Health; Mr. Thomas A. Turco,
          Case 1:07-cv-12325-DPW Document 264 Filed 10/26/18 Page 2 of 4




DOC Commissioner and named defendant in this case; Mr. Bruce Gelb, former Deputy

Commissioner of the Prison Division; Mr. Raymond Marchilli, former Superintendent of MCI-

Shirley; Dr. Stephen B. Levine, consultant to the DOC’s Gender Dysphoria (“GD”) Treatment

Committee; Dr. Joel Andrade, Director of Clinical Operations at the DOC’s previous medical

contractor; Dr. James Thompson, Director of Psychiatry at Correct Care Solutions and Chair of

the GD Treatment Committee; Dr. Randi Ettner, Plaintiff’s gender dysphoria expert; Mr. James

Aiken, Plaintiff’s prison security expert; and Plaintiff.

         The only remaining deposition is that of Mr. Christopher Fallon, Deputy Commissioner

of the Prison Division, which will take place in November.

         In light of the DOC’s transfer of an anatomically male, male-to-female gender dysphoric

inmate to MCI-Framingham in September 2018, the parties agreed to additional interrogatories

and supplemental document production. This is the only remaining written discovery, and the

parties anticipate it will be complete by November. 1

         The parties have agreed to the following next steps and submit them for the Court’s

consideration as follows:

         1.       An evidentiary hearing with live testimony shall be held on or about the week of

February 11, 2019.


         2.       The parties shall file opening pre-hearing briefing not to exceed 20 pages on or

before January 11, 2018.




1
  Plaintiff reserves the right to move to reopen the deposition of Allison Hallet, Superintendent of MCI-
Framingham, based on the results of said discovery. Plaintiff also reserves the right to file additional interrogatories
and requests for production as needed should additional information come to light following the DOC’s upcoming
document production Defendant reserves the right to object to any further discovery request or to the reopening of
the deposition of any witness.

                                                           2
        Case 1:07-cv-12325-DPW Document 264 Filed 10/26/18 Page 3 of 4




       3.     The parties shall file reply pre-hearing briefing not to exceed 20 pages on or

before January 28, 2019.


       4.     Plaintiff intends to offer live testimony from:

              a.     Plaintiff’s gender dysphoria expert, Dr. Randi Ettner;

              b.     Plaintiff’s prison security expert, Mr. James Aiken; and

              c.     Any other witness requested by the Court.


   5. Defendant intends to offer live testimony from:

              a.     Dr. Stephen B. Levine, consultant to the DOC’s Gender Dysphoria
                     (“GD”) Treatment Committee;

              b.     Mr. Christopher Fallon, Deputy Commissioner of the Prison Division;

              c.     Ms. Carol Mici, Deputy Commissioner of Clinical Services and Reentry;

              d.     Ms. Mitzi Peterson, Director of Behavioral Health; and

              e.     Any other witness requested by the Court.



Respectfully submitted,

/s/ Nicole G. White                                  /s/ Jennifer M. Staples
Nicole G. White (BBO# 690924)                        Jennifer M. Staples (BBO# 631399)
Kaitlin A. Bergin (BBO #698373)                      Samuel A. Miller (BBO# 687587)
ROPES & GRAY LLP                                     Department of Correction Legal Division
Prudential Tower                                     70 Franklin St., Suite 600
800 Boylston Street                                  Boston, MA 02110-1300
Boston, Massachusetts 02119-3600                     (617) 727-3300, Ext. 1144
(617) 951-7000                                       jennifer.staples@massmail.state.me.us
nicole.white@ropesgray.com                           samuel.miller@massmail.state.me.us
kaitlin.bergin@ropesgray.com

Attorneys for Plaintiff Katheena Nevia Soneeya       Attorneys for Defendant Thomas A. Turco III,
                                                     Commissioner of Correction


Dated: October 26, 2018


                                                 3
        Case 1:07-cv-12325-DPW Document 264 Filed 10/26/18 Page 4 of 4




                                 CERTIFICATE OF SERVICE

       I hereby certify that this document filed through the ECF system will be sent

electronically to the registered participants as identified on the Notice of Electronic Filing (NEF).


Dated: October 26, 2018                                                      /s/ Nicole G. White
                                                                             Nicole G. White




                                                 4
